ON MOTION FOB REHEARING.
Ellison, J.
Among other things suggested in support of the motion for rehearing is the statement that the case is sent here under the provisions of section 2253, Revised Statutes, 1889, permitting an appellant to send up, in lieu of a full transcript of the record and proceedings in the cause, a certified copy of the judgment appealed from, the term and day of the term, month and year the judgment was rendered, together with the order granting the appeal, and upon which abstracts of the whole record are, by that statute, permitted to be made; that in pursuance of this statute appellant states that he has shown by his abstract that a final judgment on the merits has been rendered.
*449We cannot agree with appellant. The certified copy of the judgment must be the judgment “appealed from.” The certified copy before us is a judgment on the plea in abatement. The order granting the appeal is from the judgment on the plea in abatement, and the clerk certifies that such judgment was the final judgment rendered. Such judgment, as has been shown, is not a judgment from which an appeal can be taken by a defendant in an attachment suit. Appellant’s abstract showing that there was a final judgment on the merits does not aid him, as the only foundation for an abstract, under the foregoing statute, is the' judgment' that is appealed from, and the only judgment that a defendant, in this sort of case can appeal from, is the final judgment on the merits. In other words, it may be stated in a general way, that in order to authorize abstracts under the aforesaid statute, the judgment certified to us must be such a judgment from which an appeal will lie.
The other suggestions urged in support of the motion have been considered, but in our opinion furnish no ground for rehearing. The motion is overruled.